—In a proceeding pursuant to CPLR article 78, inter alia, to annul the determination of the Freshwater Wetlands Appeals Board, made after a hearing, which, inter alia, (1) found that the petitioners had violated the New York State Conservation Law and (2) imposed penalties therefor, the appeal is from a judgment of the Supreme Court, Suffolk County, entered January 13, 1978, which, inter alia, dismissed the proceeding. Judgment affirmed, with $50 costs and disbursements, upon the opinion of Mr. Justice Stark at Special Term. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur.